department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date sep no third party contact sin identification_number telephone number tj by employer_identification_number legend z n m i k dear sir or madam this is in reply to your request for a ruling dated date regarding the proposed transaction described below you are a charitable_remainder_unitrust within the meaning of sec_4 of revproc_90_31 1990_1_cb_539 and sec_664 and of the internal_revenue_code for several years you have been a limited_partner in m m plans to organize a foreign_corporation n under the laws of s of stock in n m will invest dollar_figurex initially and will invest additional funds as needed initially and for some time thereafter m will own all the outstanding shares you represent that n will be treated as a corporation for u s income_tax purposes all corporate formalities with respect to n will be followed the status of n and its assets as separate from m and its assets will be observed and n will not act as your agent the agent of m or its general partners but will act as principal for its own account n plans to acquire an interest as a limited_partner in each of several limited_partnerships organized in various jurisdictions both u s and non-u s and classified as partnerships for u s federal_income_tax purposes as well as in several non-u s entities that are classified as associations taxable as corporations for u s federal_income_tax purposes each a fund and collectively the funds in exchange for a capital_contribution as required by the particular fund n will generally own a minority interest in a fund but may at times own a majority of the interests in a fund in addition to funding its commitment to the funds with capital contributed by m n may borrow from third parties to fund such commitments the funds generally will acquire and actively manage diverse portfolios of stocks and other_securities some of the funds may borrow amounts in excess of the capital contributed by its partners to acquire investments some of the funds will permit annual or quarterly withdrawals while some of the funds will require a limited_partner to maintain its capital invested in the fund for a pre- determined period of years interests in a fund will generally not be transferable or otherwise assignable without the prior written consent of the general_partner of a fund which may be withheld in its sole discretion m has concluded that investing in the funds through n is an excellent opportunity for itself for is likely to continue to make you and for its other limited partners you also indicate that m investments in other limited_partnerships and investment vehicles directly and not through n as a limited_partner in m you will benefit from its investments in the funds through n as follows n will provide m with more flexibility in disposing of indirect interests in the funds the transfer of an interest in each of the funds requires the prior written consent of the general_partner of that fund which may be withheld in its sole discretion investing in a fund through n will give m the option of disposing of n's stock instead which requires no prior written consent investing through n will provide m and you further insulation against liabilities asserted against partners of the funds n will be in a position to manage m's various investments more efficiently the formation and use of n will allow m to avoid generating unrelated_business_taxable_income ubti to you and its other limited partners that are charitable_remainder trusts under sec_664 of the code under sec_664 if you realize ubti in a taxable_year you will lose your tax exempt status for that year thus reducing your investment returns in detriment to your non-charitable beneficiary and charitable_remainder beneficiary based on these representations you have asked us to rule as follows you will not realize ubti other than income described in sec_512 as a result of being a limited_partner in m and receiving allocations of income gain loss deduction and credit and distributions therefrom as a result of m's owning all or a majority of the outstanding shares of stock of n and n being an investor in any of the funds law sec_664 of the internal_revenue_code provides that a qualifying charitable_remainder_trust is exempt from income taxes for any taxable_year unless the trust has unrelated_business_taxable_income for such year if the trust has unrelated_business_taxable_income for any taxable_year then the trust is not exempt from taxes and is subject_to taxation under the normal rules of subchapter sec_511 of the code imposes a tax upon the ubti of organizations exempt from tax under sec_501 of the code sec_512 of the code defines ubti as the gross_income derived from an unrelated_trade_or_business regularly carried on less allowable deductions and subject_to certain modifications sec_512 of the code provides that dividends received or accrued shall be excluded from ubti sec_512 of the code provides that notwithstanding the general exclusion of dividends from ubti dividends and other passive_investment_income derived from certain debt-financed_property and corresponding deductions are included as an item_of_gross_income derived from an unrelated_trade_or_business in an amount ascertained under sec_514 of the code sec_512 of the code as amended by the taxpayer_relief_act_of_1997 provides that certain items of income received from a controlled_entity will be considered to be derived from an unrelated_trade_or_business dividends are not included among the items of income covered by sec_512 of the code sec_512 of the code added by the small_business job protection act of provides that any amount included in gross_income under sec_951 shall be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent that the amount so included is attributable to insurance_income as defined in sec_953 of the code the house ways_and_means_committee report on the small_business job protection act of in describing sec_512 states that income inductions under subpart_f have been characterized as dividends for unrelated_business_income_tax purposes sec_951 through comprise subpart_f -- controlled_foreign_corporations sec_951 provides that a united_states_shareholder of a controlled_foreign_corporation must include in gross_income his pro_rata share of the controlled foreign corporation's subpart_f_income for the year even if not distributed sec_954 of the code provides that subpart_f_income includes investment_income sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in subsection b include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the performance of exempt purposes or functions sec_514 of the code provides that the term unrelated_business_income includes unrelated_debt-financed_income from investment_property the investment_income included is proportionate to the debt on the property sec_514 of the code provides that the term debt- financed property means any property which is held to produce income and with respect to which there is acquisition_indebtedness at any time during the taxable_year sec_514 of the code defines acquisition_indebtedness with respect to property as unpaid indebtedness that is incurred to acquire or improve such property unpaid indebtedness incurred before the acquisition or improvement of the property if the debt would not have been incurred but for such acquisition or improvement of the property or unpaid indebtedness incurred after the acquisition or improvement of the property if such debt would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_704 of the code sets forth rules regarding determination of tax_liability for partners and partnerships specifically the determination of a partner’s distributive_share of income gain loss deduction or credit for federal_income_tax purposes a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is formed are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 cir where an organization is organized with the bona_fide intention that it will have some real and substantive business function its existence may not generally be disregarded for tax purposes subsidiary corporations are separate entities from a taxable parent if the organizational purpose is a business_purpose so that subsidiaries cannot avoid being separately taxed this rationale also applies to the parent analysis and conclusion prior to the enactment of sec_512 of the code in it was unclear whether exempt_organizations that conducted insurance activities through a foreign_corporation were subject_to u s tax with respect to such activities the internal_revenue_service issued a series of private letter rulings stating that amounts distributed by the controlled_foreign_corporation and thus includible in its shareholders’ income under subpart_f were characterized as dividends for unrelated_business_income_tax purposes and thus were not taxed but a private_letter_ruling plr to the contrary was also issued sec_512 of the code was enacted to provide that where a controlled_foreign_corporation is insuring third-party risks providing insurance to entities other than the exempt_organization which controls the controlled_foreign_corporation and certain related parties the income from that activity will be taxable as unrelated_business_income the house ways_and_means_committee report on the new provision discusses favorably the rulings issued by the service which characterized subpart_f inclusions as dividends and thus not taxable as unrelated_business_income the committee report also refers unfavorably to plr amat ine which used a look-through_rule to characterize subpart_f_income in this case the income derived by n from the funds will not be insurance_income as defined in sec_953 of the code it appears clear that congress intended such non-insurance income to be treated as dividend income when paid to shareholders of controlled_foreign_corporations under sec_512 sec_512 and sec_514 income from n would be ubti to m if received directly by m because it is debt- financed income however here the income will arrive at m indirectly through n which will pay dividends to m dividend income is not taxable under sec_512 of the code or subject_to the controlled organization rules of sec_512 further m has not itself incurred debt in financing its interest in n and thus such dividend income is not debt-financed_income described in sec_514 accordingly based on your representations that m has real and substantive business purposes we rule as follows you will not realize ubti other than income described in sec_512 as a result of being a limited_partner in m and receiving allocations of income gain loss deduction and credit and distributions therefrom as a result of m's owning all or a majority of the outstanding shares of stock of n and n being an investor in any of the funds this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is limited to the applicability of sec_512 of the code to the issues presented this ruling does not purport to address any issues under sec_664 of the code and chapter including sec_4941 and sec_4945 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gerald v sack manager exempt_organizations technical group
